3. Burma
The next item is the debate on six motions for resolutions on Burma .
Mr President, the situation in Burma continues to deteriorate. Do we need to recall the abuses by the Burmese government towards its people, the interminable imprisonment of the Sakharov Prize winner Aung San Suu Kyi and her eviction on the false grounds of condemning the forthcoming elections?
The Burmese government has promised a democratic transition in seven stages, ultimately leading up to elections. However, if these elections are held in keeping with a constitution drawn up by the army, as would appear to be the case, the only thing they will do will be to legitimise five decades of military regime and give the army 25% of the parliamentary seats. We call on the international community, including China, India and Russia, to continue to combine their efforts and exert pressure on the Burmese government, both so that it stops the serious human rights violations committed in this country and so that the democratic transition announced does not turn into a political farce.
Mr President, the announcement, in any country, of the first elections to be held for 20 years usually fills us with optimism. It awakens hope for the introduction of change and for democratisation. Unfortunately, probably not many of us, and not many of the residents of Burma, believe the elections which are to take place there at the end of this year will be democratic and honest, or will bring about real change. The Burmese regime is a problem we have struggled with for years. In our resolution, we condemn numerous violations of human rights and civil liberties, which are everyday events in Burma. We still do not know what to say to the people of Burma about how to end the regime's ruthless deeds. In my opinion, only joint action can bring results. Joint - whom do I have in mind? Who should take action? Neighbouring countries? The countries which have a lot of trade and exchange with the regime, indirectly financing it, in other words Russia and China? The European Union of course, the United States and the UN - with this group of partners we can bring about change.
Mr President, since 1962 Burma has been living under the yoke of a military junta which is one of the most repressive regimes in the world. The last democratically elected members of parliament were elected in 1990. They have all been arrested or forced to resign. There are 2 000 registered political prisoners, including over 230 Buddhist monks who took part in peaceful demonstrations in September 2008 and who have been in prison ever since.
Several tens of thousands - I should say hundreds of thousands - of Burmese immigrants are living in Thailand, India, Bangladesh and Malaysia in conditions which are often more than precarious and open to trafficking. Tens of thousands of people have been displaced against their will. In this sort of situation, journalists are especially at risk. At least 14 journalists are currently in prison and I should like here to highlight the case of Hla Hla Win, a young 25-year-old journalist, who has been sentenced to 27 years in prison for illegally importing a motorcycle because she dared to visit a Buddhist monastery.
The junta has indeed announced new elections. Like Mrs De Keyser, I think that their sole purpose is to legitimise the government in place. We cannot but be sceptical as to the outcome.
Today, we are going once again to energetically condemn the systematic human rights violations in Burma and invite the Burmese government to dialogue and to immediately put an end to the practice of recruiting child soldiers. We are once again going to ask the Chinese, Indian and Russian governments to exert their influence. However, Commissioner, I urge you to be our spokesperson to the Commission and the Council, so that the European Union maintains restrictive measures towards the Burmese government because, apart from words, we do not have the slightest tangible proof of democratic debate. We call on you to evaluate the efficacy of measures taken and to do everything to ensure that the civilian population ...
(The President cut off the speaker)
author. - Mr President, I have lost count of the number of times over the years in this House that we have debated the serious and worsening human rights situation in Burma, but, if we are ever tempted to soften our rhetoric against the brutal military junta, we only have to look around our own Parliament to remember why we need to maintain and increase the pressure on the generals. I am referring, of course, to Aung san Suu Kyi, the opposition leader and Nobel laureate, whose picture is displayed prominently on Parliament's premises in both Brussels and Strasbourg. She has consistently been denied a voice, as have her supporters. So the least we can do is speak up for them from here and promise them our unswerving support in their mission to bring about permanent democratic change in Burma.
We have also raised the fate of the minority Rohingyas, who are once again bearing the brunt of a vicious campaign of discrimination and persecution by the army, and many have had to flee to neighbouring Bangladesh. The generals may simply ignore our pleas, but that does not render them any less valuable because, as democrats, we have a solemn duty to denounce such savagery wherever we confront it in the world.
author. - (ES) Mr President, a few months ago I had the opportunity to visit some of the thousands of refugees, on the border between Thailand and Burma, who are currently hoping to be able to return to their homes. In some cases they simply hope to live another day.
Whilst there we also met up with some of the opposition groups, among them the National League for Democracy whose leader, as also already mentioned, is the Sakharov Prize-winner Aung San Suu Kyi.
On several occasions, I was urged to observe with great caution and not to support the elections based on a constitutional reform made by the military junta itself, in conditions similar to the present, which undoubtedly violate fundamental rights with regards to freedom of expression and freedom of assembly, which also clearly jeopardises change, transformation and democratic reform in this country.
It is true that there has been some change. It is true that last year, in 2009, hundreds of prisoners were released; however, very few were actually political prisoners.
The serious problem is that there are still more than 2 100 political prisoners in Burma. Within this context, it is impossible to contemplate free, fair and democratic elections.
It is therefore necessary to first consider that there must be a suitable environment for elections to be able to take place. Any dialogue which may enable us to improve the situation will be welcomed, but on the basis that these persons are unconditionally released and a guarantee is in place for refugees to be able to return. In this regard, I must make an explicit appeal to the Commission. The reduction in funds which are destined for this area and for these refugees is of great concern. There are urgent needs. We are talking about hundreds of thousands of people who require our help. Hence, I believe that it would be a good idea to avoid cutting these budgets.
on behalf of the PPE Group. - (DE) Mr President, the human rights situation in Burma has deteriorated dramatically: political repression accompanied by military and sexual violence, children systematically being recruited as soldiers, 2 000 political prisoners. The first, allegedly free, elections in the autumn of this year are a total farce. The opposition parties are rightly going to boycott them. What is particularly concerning is the position of the Rohingyas, more than 200 000 of whom live in refugee camps. Many have fled to neighbouring Bangladesh and have been brutally persecuted en route.
I very much welcome Bangladesh's willingness to allow our EP Delegation to South Asia into the country on a fact-finding mission. We are flying to Dhaka tomorrow, in order to gather first-hand information about the situation in Cox's Bazar and the Bandarban region. However, it is already clear that, in order to survive, the persecuted Rohingyas need comprehensive international protection. The European Union must persist in its denouncement of the Burmese government's behaviour, until such time as signs of progress in the direction of democracy finally begin to appear.
on behalf of the S&D Group. - (LT) Like my colleague Mr Charles Tannock, I would like to say that in this Chamber which, unfortunately, is always half-empty at this hour, it is not the first time we have debated the appalling human rights situation in Burma. Not long ago I myself spoke about it.
I would like to believe that following today's debates the voice of the European Parliament and the European Union will have a greater effect. Why? Because here for the first time we are talking human rights in the world now that we have the Treaty of Lisbon and the posts that go with it - among others, the High Representative for Foreign Affairs and Security Policy, Catherine Ashton, approved by Parliament. Now the European Union has a more effective opportunity to have a direct influence both on the situation in Burma and on the situation in other countries where rights are violated.
On the eve of elections in Burma, I believe that we will only be able to achieve something if we coordinate actions with larger states: China, India, the USA and Russia.
Mr President, to date, the appeals of the international community for human rights to be observed in Burma have, in fact, produced no result at all. There are still thousands of political prisoners in Burmese prisons, and the army continues to commit assassinations, use torture and make arrests. The leader of the Burmese opposition, Nobel Peace Laureate Aung San Suu Kyi, has been under house arrest for many years, and has also received a three-year prison sentence. This is how the junta wants to prevent her from standing in the coming elections.
Burma is also a leader on the disgraceful list of countries where there is frequent persecution of representatives of religious minorities, including Christians. In accordance with the ideas of the junta, the Karen people, who are Christians, are to disappear completely from Burmese territory. Last year, Karen refugees fleeing the repressions took refuge in Thailand. Today, in spite of international protests, the Thai government is preparing for the forced repatriation and mass deportation of over 4 000 Karens, who will then be exposed to further indignities. It is our obligation, here in the European Parliament, to call for the rights of religious minorities, including Christians throughout the world.
(FI) Mr President, in terms of human rights, Burma is one of the world's most fragile countries. The list of human rights violations is endless and the situation does not appear to be improving.
In our resolution we have raised just a few issues. I feel that its main purpose is to make it clear that we know and are still keeping an eye on what is happening in Burma.
We also need to express our thanks to Thailand, which withdrew its worrying decision to return refugees to Burma. Last week I made contact several times with Thailand after it had announced its plans to return these people. Karen refugees were being threatened with forced labour, torture, possibly enforced conscription into the army, and the placing of land mines in the area which they had fled from. It was with a feeling of relief that I heard that Thailand had decided to abandon its plans to return the refugees, following talks with human rights organisations and the international community at the weekend. I hope that the EU, along with the rest of the international community, will be able to offer assistance to Thailand as soon as possible, and look for an alternative solution to the problem of the Karen refugees.
(FR) Mr President, Commissioner, once again Burma is at the centre of motions for resolutions by the European Parliament concerning human rights violations. Once again we are speaking out to condemn the situation in this country, which does not seem to be showing any improvement in the way in which it treats its citizens and which is in sore need of democracy in action.
While other countries have made progress over the years, Burma continues to freely violate its citizens' fundamental rights. Aung San Suu Kyi, the emblematic leader of the opposition, is still under house arrest, entire populations have been displaced, children are press-ganged into being child soldiers and people who opposed the regime in place are arrested. There are too many examples to mention here.
We hope that the forthcoming elections will be held freely and that the opposition parties and anyone who wishes to stand for election can exercise this fundamental right. We also hope that observers will be able to verify that these elections are free and are not tainted by any illegality, such that the military junta uses the ballot box to legitimise itself.
Mr President, the military junta has ruled the country through repression and committing gross and systematic human rights violations. As an elected representative of citizens, I call for free and fair parliamentary elections in 2010, to have a legitimate government in Burma. The current requirement to have at least 25% of the parliament as members of the military selected by the chief of defence services falls outside any common sense vision about what a legitimate government is.
Second, I note that the government of the military junta signed the United Nations Convention against corruption in 2005 but failed to ratify it. Ratification, however, should only be regarded as a first step: implementation is the key when it comes to combating corruption. Corruption brings poverty and impunity.
(PL) Mr President, if Burma has decided to hold parliamentary elections for the first time in 20 years, this may mean a step forward in the process of democratisation, if the elections, planned for this autumn, are honest. In other words, they must firstly be general, with every adult citizen being able to vote or stand for election, including Nobel Laureate Aung San Suu Kyi and 2 000 other opposition activists who are currently in prison for political reasons. Secondly, the elections must also include the several million Burmese who, afraid of torture and death, have fled to Thailand, Bangladesh or India. It should be made possible for them to vote in their original place of residence. Thirdly, members of the Burmese army should not have a guarantee of 25% of the seats in parliament, because this strikes at a fundamental democratic mechanism and distorts the election results at the outset. Finally, the Burmese government must respect the rule of a secret ballot, and must allow the elections to be monitored by international observers and Burmese media.
If these demands are ignored by the government in Burma, I think it will be imperative to continue restrictive measures against the regime in accordance with item 16 of the resolution.
(HU) The military junta has promised free, democratic elections for 2010. It is important for the international community and of course, the EU to continue to put pressure on the junta so that the democratic transition actually takes place. We also need to make sure that the numerous ethnic minorities living in Burma are appropriately represented at the elections. This may put an end to the recurring ethnic conflicts. China is probably best placed to stand up for Chinese minorities, but it would first have to appreciate its own minorities: the Tibetans and the Uighurs. The EU can only be credible and effective in exerting pressure if it makes sure that minority rights are respected in all its Member States. As long as there are language laws in the territory of the European Union, and I do not refer to Slovakia only, as long as the law of collective guilt is still being rekindled in the territory of the European Union in a manner which contradicts the facts of the Second World War, and as long as the mere existence of minorities, their mother tongues and their rights are being denied within the territory of the European Union, the European Union cannot be credible when it seeks to exert pressure, and it cannot be successful, either.
(DE) Mr President, Commissioner, the dramatic deterioration in the human rights situation in Burma caused by the military junta is resulting in ever more brutal bloodshed. The persecution of religious groups, ethnic cleansing and expulsion, the taking of thousands of political prisoners and the torture, abduction and incarceration of political opponents of the regime are the order of the day. The new constitution, and now the pseudo-elections that are supposed to be taking place, will not, of course, improve the situation in any way.
In fact, EU delegations and Parliament's self-righteous resolutions will also not achieve anything. What we should be doing, in politically realistic terms, is marshalling all of the Union's powers to exert influence on China, India and Russia to add their political weight to the pressure on the Burmese government to improve the human rights situation in this country. The EU should also call on the countries neighbouring Burma to bring their influence to bear on improving the human rights situation.
(RO) Someone was saying earlier that we have already discussed Burma in this House. I think that we need to continue discussing Burma because it remains one of the most repressive and closed societies in the world. As has been demonstrated by various United Nations agencies and organisations committed to defending human rights, the systematic violation of the individual's rights continues to be a feature of life there.
The current trend is to arrest people for expressing political views. Violent acts of repression have also been noted against those in opposition, whether from the student movement or the Buddhist monk community.
I do not think that the organisation of elections can be considered at the moment because, first and foremost, a consultation process is required involving all political parties. Otherwise, without any free, transparent, inclusive process, democracy in Burma remains a farce perpetuated by the military.
Vice-President of the Commission. - Mr President, as Members have very clearly underlined, serious human rights violations are continuing in Burma. The military government has not responded to international calls to stop those human rights infringements and it has not released political prisoners, including Aung San Suu Kyi. Pressure has increased on the Rohingya minority to force them to leave the country, and the deterioration of socioeconomic conditions continues. An estimated 80% of the population live in rural areas, and severe problems in agriculture and food production are developing.
The EU has several times issued declarations condemning violations of human rights. The EU has also tightened sanctions and, in parallel, we have pressed the neighbours of Burma/Myanmar - ASEAN, China, India - to use diplomatic pressure too, and some of the neighbours are doing this. In addition, the EU has strongly supported the United Nations efforts. These measures have created difficulties for the military government, but they have failed to make it change its behaviour.
Now the military government has promised elections in 2010 as a step towards its gradual exit from power. We can only judge these elections when the electoral law is published and when we see if clear and fair arrangements are in place for the ballot. In the meantime, the EU is willing to engage with the present government to persuade it to use the opportunity of the elections in order to change the situation and to start a positive phase in the history of Burma.
By saying this, I make it very clear that the EU does not want to isolate Burma. We are, in fact, the biggest donors of humanitarian and related assistance to that country. The bulk of our assistance goes to the countryside - particularly to the delta - which is still recovering from cyclone Nargis. Assistance also goes to the refugee camps along the Thai border. We should also know that the report of the United Nations special rapporteur speaks a very clear language. We back the special United Nations rapporteur and are ready to help him.
But we also know that direct activities on human rights in Burma are hardly possible. For instance, the EU will not be invited to observe the elections, so we have to utilise indirect measures. Therefore, human rights are built into all our assistance programmes. In order to promote our values - human rights development, dialogue - we need to have a very clear message. Today the united Parliament had this very clear message, and I am sure it will be heard. I am also sure that we should not outsource our task of reminding Myanmar of its obligations to neighbouring countries. We have to remain committed ourselves. We have to engage directly on our human rights agenda with the authorities, and we will continue to do so.
The debate is closed. The vote will take place at the end of the debate.
Written Statements (Rule 149)
Burma continues to experience a very troubling situation with regard to human rights, as the Burmese authorities have prioritised their grip on power over the survival of their citizens. I should like to express my solidarity with respect to the suffering of the Burmese people, oppressed as they are by a military junta that constantly infringes their human rights by means of forced labour, people trafficking, child labour and sexual violence. It is essential that political prisoners, including the head of the opposition and leader of the National League for Democracy, Aung San Suu Kyi, who was honoured with the Sakharov Prize by the European Parliament in 1990 and the Nobel Peace Prize in 1991, be released immediately so as to contribute to the promotion of free, just and transparent elections in 2010. For this reason, I urge the European Union to adopt a coherent strategy and develop relations with neighbouring countries, particularly with China and India, with a view to promoting transparent elections in Burma.